Citation Nr: 0522923	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-13 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, is correct.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel













INTRODUCTION

The appellant had active military service from January 9, 
1974 to September 6, 1977, and from July 2, 1979 to March 31, 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma, which determined that the 
appellant was entitled to a delimiting date of June 8, 2003, 
for his eligibility for receiving educational assistance 
benefits under Chapter 30, Title 38, United States Code 
(Chapter 30).                 

In the appellant's substantive appeal (VA Form 9), dated in 
March 2004, the appellant indicated that he desired a hearing 
before a member of the Board at the RO.  However, by 
correspondence from the appellant to the RO, received in May 
2005, the appellant withdrew his request for a Travel Board 
hearing and requested that his case be forwarded to the 
Board.  

In May 2005, the appellant also submitted a second letter and 
reiterated his contention that his delimiting date for his 
receipt of educational assistance benefits under Chapter 30 
was in April 2005, rather than in June 2003.  The appellant 
noted that he had continued his education without 
interruption and graduated in December 2004 from Saint 
Martin's College.  In support of his contentions, he 
submitted a copy of his diploma from Saint Martin's College, 
dated in December 2004, and copies of payment receipts from 
Saint Martin's College, dated in August, October, and 
December 2003, and March, August, and October 2004.  
According to the appellant, the receipts showed that he had 
paid for his education after July 2003.  

The aforementioned evidence was received by the RO in May 
2005, subsequent to the issuance of the February 2004 
statement of the case.  However, after reviewing the 
foregoing evidence, and in light of the Board's 
determination, as discussed below, that the disposition of 
this claim is based on the law, and not on the facts of the 
case, the Board finds that the additional evidence is not 
pertinent to the issue on appeal.  Consequently, the Board 
finds that it is not necessary to refer this evidence to the 
RO for review before rendering a decision regarding the 
appellant's claim of whether the delimiting date for 
receiving Chapter 30 educational assistance benefits is 
correct.  38 C.F.R. §§ 19.37(a), 20.1304(c) (2004).


FINDINGS OF FACT

1.  The appellant had active military service from January 9, 
1974 to September 6, 1977, and from July 2, 1979 to March 31, 
1995.

2.  The appellant did not serve on active duty for a total of 
22 months and three days between January 1, 1977, and June 
30, 1985.   


CONCLUSION OF LAW

The appellant's delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, is June 8, 2003.  38 U.S.C.A. §§ 3011, 3031, 3452, 3462 
(West 2002); 38 C.F.R. §§ 21.7044, 21.7050 (2004).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2003 decision letter, the RO informed the appellant 
that he was entitled to a delimiting date of June 8, 2003, 
for his eligibility for receiving educational assistance 
benefits under Chapter 30.  The RO noted that in previous 
letters, the appellant had been incorrectly informed that his 
delimiting date was April 1, 2005.  According to the RO, 
under applicable VA law, the period for receiving Chapter 30 
educational assistance benefits must be shortened by any time 
not spent on active duty from January 1, 1977, to June 30, 
1985.  The appellant did not serve on active duty for a total 
of 22 months and three days between January 1, 1977, and June 
30, 1985, and, as such, the RO shortened the period that the 
appellant could use his Chapter 30 benefits by 22 months and 
three days.  Thus, although the Board recognizes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law, nevertheless, in a case such as 
this, where the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim, 
and the VCAA is not applicable.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 
Vet. App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board has 
decided the appeal on the current record without any further 
consideration of the VCAA, and will deny the appellant's 
claim solely because of a lack of entitlement under the law.

The appellant contends that the delimiting date for his 
receipt of educational assistance benefits under Chapter 30 
should not have been reduced by the number of days he did not 
serve on active duty between January 1, 1977, and June 30, 
1985.  In this regard, the appellant maintains that although 
he was informed in an October 1995 letter that the law 
required such an adjustment and that his delimiting date was 
June 6, 2003, he was also informed in numerous other letters, 
including a letter dated in July 2002, that his delimiting 
date was April 1, 2005, which would have been 10 years of 
benefits after his last discharge.  

The appellant had active military service from January 9, 
1974 to September 6, 1977, and from July 2, 1979 to March 31, 
1995.  Thus, between January 1, 1977, and June 30, 1985, the 
appellant did not serve on active duty for a total of 22 
months and three days.  

The program of educational assistance established by Chapter 
34, Title 38, United States Code (Chapter 34) was 
discontinued as of December 31, 1989.  Educational assistance 
benefits under Chapter 34 were available to veterans for 
qualified programs for a period of ten years following 
separation from service.  38 U.S.C.A. § 3452(a) (West 2002).  
A veteran who served a continuous period of not less than 18 
months of active duty after January 31, 1955 and was released 
under conditions satisfying his or her active duty obligation 
was entitled to full-time educational assistance for a period 
of 45 months, or equivalent part-time assistance.  38 
U.S.C.A. § 3461(a) (West 2002).  As the appellant's first 
period of active service was from January 1974 to September 
1977, he was entitled to Chapter 34 benefits.

Since the appellant thereafter entered a second period of 
service from July 1979 until after December 1989, the 
appellant had remaining eligibility under Chapter 34 as of 
December 31, 1989 when it expired.  See 38 U.S.C.A. § 
3462(a)(1), (e) (West 2002).  Nevertheless, under the law, an 
individual with remaining Chapter 34 eligibility, like the 
appellant, is eligible for educational benefits under the 
Chapter 30 program if he meets the criteria set out in 38 
U.S.C.A. § 3011(a) (West 2002) and 38 C.F.R. § 21.7044(a) 
(2004).  

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  In this case, the appellant served on active 
duty during the period between October 19, 1984, and July 1, 
1985, and continued on active duty without a break in service 
for three years after June 30, 1985.  The record does not 
show, and the appellant does not contend, that the appellant 
is eligible for Chapter 30 benefits on any other basis.

In an October 1995 decision letter, the appellant was awarded 
Chapter 30 benefits.  At that time, he was specifically 
informed that VA law provided that the period during which he 
may receive benefits must be reduced by any period that he 
was not on active duty beginning from January 1, 1977, and 
ending July 1, 1985.  Thus, the appellant was informed that 
after an adjustment was made under applicable VA law, the 
delimiting date for his receipt of educational assistance 
benefits was June 6, 2003.  However, subsequent to the 
October 1995 decision letter, although the evidence of record 
shows that the appellant continued to receive letters which 
correctly listed the approximate delimiting date (see letter 
dated in December 1996), the evidence of record also reflects 
that the appellant received letters with an incorrect 
delimiting date.  In a letter dated in February 1996, the 
appellant's delimiting date was listed as March 6, 2006.  In 
addition, by a letter dated in July 2002, the appellant's 
delimiting date was listed as April 1, 2005.  Ultimately, in 
a July 2003 determination, the RO informed the appellant that 
he was entitled to a delimiting date of June 8, 2003, for his 
eligibility for receiving educational assistance benefits 
under Chapter 30.  According to the RO, the appellant did not 
serve on active duty for a total of 22 months and three days 
between January 1, 1977, and June 30, 1985, and, as such, the 
RO shortened the period that the appellant could use his 
Chapter 30 benefits by 22 months and three days.      

The governing legal criteria provide a ten-year period of 
eligibility during which an individual may use his 
entitlement to Chapter 30 educational assistance benefits, 
and the referenced period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a) (West 
2002); 38 C.F.R. § 21.7050(a) (2004).  In this case, the 
appellant's last discharge from service was in March 1995.  

Nevertheless, for individuals whose eligibility is based on 
38 U.S.C.A. § 3011(a)(1)(B)(i), as is the case here, the ten-
year period of eligibility is reduced by the amount of time 
equal to the time that the veteran was not serving on active 
duty during the period beginning January 1, 1977, and ending 
June 30, 1985.  38 U.S.C.A. § 3031(e) (West 2002); 38 C.F.R. 
§ 21.7050(b) (2004).

Based on the evidence of record, the Board finds, as did the 
RO, that the appellant's delimiting date for his Chapter 30 
educational assistance benefits is June 8, 2003.  It is 
undisputed that the appellant first entered on active duty in 
January 1974 and that he served for more than 180 days 
between January 1974 and January 1, 1977; he consequently was 
eligible for Chapter 34 benefits on account of that period of 
service, and he had remaining eligibility under Chapter 34 as 
of December 31, 1989, since he had a subsequent discharge in 
March 1995.  The appellant therefore was entitled to Chapter 
30 benefits under the provisions of 38 U.S.C.A. 
§ 3011(a)(1)(B)(i), but not under any other provision.  The 
record shows that the appellant did not serve on active duty 
for a total of 22 months and three days between January 1, 
1977, and June 30, 1985.  As explained previously, where an 
individual's eligibility for educational benefits is based on 
38 U.S.C.A. § 3011(a)(1)(B)(i), as is the case here, the ten-
year period of eligibility must be reduced by the amount of 
time equal to the time that the veteran was not serving on 
active duty during the period beginning January 1, 1977, and 
ending June 30, 1985.  38 U.S.C.A. § 3031(e) (West 2002); 38 
C.F.R. § 21.7050(b) (2004).  While it would initially appear 
that the appellant's initial delimiting date for use of his 
educational assistance benefits was on or about March 31, 
2005, the RO, as required by law, computed his reduced date 
and determined that the period between the appellant's 
relevant periods of active duty resulted in an adjusted 
delimiting date of June 8, 2003.  

The Board acknowledges the appellant's argument that his 
delimiting date should not be adjusted because he was told by 
VA in numerous letters of incorrect delimiting dates.  
However, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is 
bound by them.  Notwithstanding VA's obligation to correctly 
inform the veteran about basic eligibility or ineligibility 
for Chapter 30 educational assistance benefits, the remedy 
for breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).  
Inaccurate advice would not create any legal right to 
benefits where such benefits are otherwise precluded.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.").

While sympathetic to the appellant's contentions, the Board 
is bound by the applicable law and regulations when 
determining claims for VA benefits.  38 U.S.C.A. § 
7104(a),(c) (West 2002).  As the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must therefore be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.   



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


